DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to claim 3 does not clarify the claim since printing plates are not in the press but rather in the transport device and the sequence of print jobs is not on the transport device but rather in the press software.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alt-Steiner et al. (US PG Pub 2012/0067237) in view of Barthelme et al. (US PG Pub 2011/0271860)
For claim 1:  Alt-Steiner et al. teaches a method for correctly mounting printing plates in a printing press (see paragraphs 2 and 3, manufacturing of printing forms for placement on a printing press and corresponding devices) to be equipped with the printing plates, the method using prepress software (see paragraph 70, computer at a pre-press stage comprises software which constitutes prepress software), at least one transport device (see paragraph 71, at least mobile collection container 43), at least one identification device disposed on the at least one transport device or on a printing plate (see paragraph 44, equipping the plate with coding, such as a barcode or a QR code), and a scanning device at the printing press (see paragraph 47, camera scanning system), which comprises the steps of: defining, via the prepress software, a sequence of print jobs to be processed by the printing press (see paragraph 55, computer having RIP data for a plurality of printing plates, forming the images for the printing plates on the respective blanks, see paragraph 56, controlling production with control unit 39 for planning the plates, controlling from data associated with what is to be printed); sending data for making the printing plates for the print jobs defined in the processing sequence to a plate setter via a communication link (see paragraph 55, sending the data from the computer to the exposure device being the plate setter, see paragraph 55, wireless network or cable connected network sending data between control 39, control center 42, computer 34 and plate exposure device 33); producing via the plate setter the printing plates (see paragraph 55, producing the plates); depositing the printing plates on the at least one transport device 43 (see paragraph 57, placing the prepared plates into a mobile collection container which can be moved automatically by a driverless transport system, all together constituting the transport device); conveying the at least one transport device to the printing press (see paragraph 57, transporting the forms through the driverless transport system to the respective forme cylinder 06); and reading the at least identification device disposed on the at least one transport device or on the printing plate by the scanning device at the printing press (see paragraph 47, reading the code on the printing plate) and the sequence of print jobs that have been identified in this way are compared to the sequence of print jobs which the prepress software has assigned to the printing press (see paragraph 49, allowing identification of printing forms which can have different images corresponding to different print jobs or parts of print jobs).
Alt-Steiner et al. does not teach that the identification device is disposed on the transport device rather than the printing plate so that reading of the device involves reading of the identification device on the printing plate.  However, Barthelme et al. teaches providing the transport device (see paragraph 119, mobile collecting container 43 for transporting the printing plates to a printing unit on a guidance rail system 67) with an identification code (see paragraph 119, see also paragraph 118 and Figs. 3 and 4, the identification code being the same types as applicable to the printing plate) and teaches that scanning of codes to confirm correct deposition of the printing forms 01 can be performed by scanning the code on the printing forms instead of in addition to scanning codes on the transport device 43 (see paragraph 138, sensing device can scan a code on the printing form e and/or the mobile collecting container).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alt-Steiner et al. to provide the identification code on the transport device and read the identification code on the transport device when transporting the printing forme as taught by Barthelme et al. for the purpose of increasing the likelihood that the right printing plates are delivered to the right printing presses.
For claim 2:  The combination of Alt-Steiner et al. and Barthelme et al. teaches the method according to claim 1 and Alt-Steiner et al. further teaches displaying a warning at the printing press if deviations are found between printing plates on the at least one transport device and the sequence of print jobs which the prepress software has assigned to the printing press (see paragraphs 4-6).
For claim 4:  The combination of Alt-Steiner et al. and Barthelme et al. teaches the method according to claim 1 and Alt-Steiner et al. further teaches that the prepress software receives feedback from the at least one identification device of the at least one transport device; and the prepress software identifies the at least one transport device and forwards a result of an identification to the printing press and to the scanning device disposed at the printing press in question (see paragraph 4, identification of an error or deviation in the evaluation unit generates a message downstream at the printing press for the operators of the printing press).
For claim 5:  The combination of Alt-Steiner et al. and Barthelme et al. teaches the method according to claim 1 and Alt-Steiner et al. further teaches that plate setter includes a downstream sorting and stacking unit 43 for depositing the printing plates produced on the at least one transport device (see paragraph 57, the collection container 43 can be considered the downstream sorting and stacking unit of the plate setter, with the driverless transport system considered the transport device, which receives the collection container 43 as described in paragraph 57).
	For claim 6:  The combination of Alt-Steiner et al. and Barthelme et al. teaches the method according to claim 1 and Alt-Steiner et al. further teaches that at least one transport device is a printing plate transport cart 43 (see paragraph 57, a container which is transported by a driverless system is a cart in a broadest reasonable interpretation).
	For claim 7:  The combination of Alt-Steiner et al. and Barthelme et al. teaches the method according to claim 1 and Alt-Steiner et al. further teaches conveying the printing plates from the at least one transport device into the printing press by a printing plate logistics device and pulled in by an automated printing plate changing device (see paragraphs 57 and 58, the container 43 is a plate logistics device, an automated conveyor is used to transport the conveyor, and the mounting can also be done automatically, per paragraph 47, constituting an automated plate changing device moving the plates).
For claim 9: The combination of Alt-Steiner et al. and Barthelme et al. teaches the method according to claim 1 and Alt-Steiner et al. further teaches that when the prepress software defines the sequence of the print jobs (see paragraph 12, multiple runs to execute sequentially on the same press), it combines the printing plates lying on the at least one transport device (see paragraph 6, checking all of the plates in a single holding device) and corresponding jobs in one file (see paragraph 14, master file for the printing data).
For claim 10:  The combination of Alt-Steiner et al. and Barthelme et al. teaches the method according to claim 1 and Alt-Steiner et al. further teaches that the at least one identification device is a bar code or a quick response code (see paragraph 45, barcodes, 1D or 2D or QR or Aztec codes).
For claim 11:  The combination of Alt-Steiner et al. and Barthelme et al. teaches the method according to claim 7 and Alt-Steiner et al. further teaches that the printing plate logistics device is a plate cart lift (see paragraphs 57,58, plate placement is done by conveyors and lifting elements 47).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alt-Steiner et al. (US PG Pub 2012/0067237) and Barthelme et al. (US PG Pub 2011/0271860) as applied to claim 1 above and further in view of Johnson et al. (US PG Pub 2009/0294540).
	For claim 8:  The combination of Alt-Steiner et al. and Barthelme et al. teaches all of the limitations of claim 8 except that at the printing press Is a hand-held scanner for reading out the at least one identification device on the at least one transport device or on the printing plates and transmits a result to a control unit of the printing press by wire or wirelessly.  However, Johnson et al. teaches a scanner for a barcode of a printing plate that can be a hand-held scanner for reading out the at least one identification device transmitting the result to a control wirelessly (see paragraph 16, barcode scanner or cellular telephone).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Alt-Steiner et al. and Barthelme et al. to provide the scanner as a mobile hand-held scanner for the purpose of allowing it to be moved easily to image a portion of a heavier plate.
Response to Arguments
Applicant's arguments filed on June 24, 2022 have been fully considered but they are not persuasive.  While Applicant’s arguments and amendment overcome the previous rejection of record, the newly relied upon reference Barthelme et al. teaches the identification device disposed on the transport device.
The amendment to claim 3 does not clarify the claim since printing plates are not in the press but rather in the transport device and the sequence of print jobs is not on the transport device but rather in the press software.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853